SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-TOPPS COMPANY INC GAMCO ASSET MANAGEMENT INC. 10/12/07686,100-9.7500 10/12/071,528,811-9.7500 10/12/07312,900-9.7500 10/12/07476,600-9.7500 GABELLI ASSOCIATES LTD 10/12/0751,500-9.7500 GABELLI ASSOCIATES FUND II 10/12/074,500-9.7500 GABELLI ASSOCIATES FUND 10/12/0762,756-9.7500 GABELLI FUNDS, LLC. GABELLI SMALL CAP GROWTH FUND 10/12/07264,800-9.7500 THE GABELLI GLOBAL DEAL FUND 10/12/07400,000-9.7500 GABELLI CAPITAL ASSET FUND 10/12/0750,000-9.7500 GABELLI ABC FUND 10/12/07295,500-9.7500 (1) THE DISPOSITIONS ON 10/12/07 WERE IN CONNECTION WITH THE ACQUISITION DESCRIBED IN ITEM 5 OF THIS AMENDMENT TO SCHEDULE 13D. UNDER THE TERMS OF THE ACQUISITION, THE ISSUER'S SHAREHOLDERS RECEIVED $9.75 IN CASH FOR EACH SHARE OF ISSUER'S COMMON STOCK.UNLESS OTHERWISE INDICATED, ALL OTHER TRANSACTIONS WERE EFFECTED ON THE NASDAQ STOCK MARKET. (2) PRICE EXCLUDES COMMISSION.
